Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include the first semiconductor chip and having a second thickness, the second thickness being smaller than the first thickness; a third semiconductor chip on the second semiconductor chip and having a third thickness, the third thickness being smaller than the second thickness; a fourth semiconductor chip on the third semiconductor chip and having a fourth thickness, the fourth thickness being greater than the third thickness; and a fifth semiconductor chip disposed on the fourth semiconductor chip and having a fifth thickness, the fifth thickness being greater than the fourth thickness.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 10, there is no teaching, suggestion, or motivation for combination in the prior art to include a fourth semiconductor chip between the first and second semiconductor chips, the fourth semiconductor chip being directly below the second semiconductor chip, the fourth semiconductor chip having the same thickness as the third semiconductor chip; a fifth semiconductor chip between the third and fourth semiconductor chips, the fifth semiconductor chip having a smaller thickness than the third semiconductor chip; and a package molding part on the first semiconductor chip, the package molding part including a first portion that surrounds side surfaces of the second through fifth semiconductor chips and exposes a top surface of the second semiconductor chip.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to include a third semiconductor chip on the second semiconductor chip, the third semiconductor chip having a third thickness and including third through vias, is the third thickness being smaller than the second thickness; a fourth semiconductor chip on the third semiconductor chip, the fourth semiconductor chip having the second thickness and including fourth through vias;  27Atty. Dkt. No. 2677-000568-USa fifth semiconductor chip directly on the fourth semiconductor chip, the fifth semiconductor chip having a fourth thickness and not including through vias, is the fourth thickness being greater than the second thickness; and a package molding part on the first semiconductor chip and exposing a top surface of the fifth semiconductor chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893